DETAILED ACTION
This Action constitutes a Non-Final Office Action given a new prior art reference under 35 U.S.C. 102(a)(2) discovered due to a fresh STN structure search of genus (II-2) of instant claim 32.  The Examiner also found an additional lack of antecedent basis issue hidden with claim 32.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/314,776
The claim-set of June 2, 2021 was used to write this Office Action.
Claims 1-33 have been examined on the merits.  Claims 1-2 and 30-32 are currently amended.  Claims 3-29 and 33 are previously presented.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/11/2021, 06/25/2021, and 06/02/2021, were filed after the mailing date of the Non Final Office Action on 03/04/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of June 2, 2021.
The Examiner has reviewed the claim amendments and Reply of 06/02/2021.
The rejection written under 35 U.S.C. 112(d) (see paragraphs 12-14 in Non-Final Office Action of 03/04/2021) against claim 2 is withdrawn, since Applicants revised R17 of claim 2 to no longer permit the optional substituent thereby aligning in scope (but still further limiting) R17 of base claim 1.
The claim objection against claims 1 and 30 (see paragraph 15 in previous Office Action) are each withdrawn since Applicants revised by adding commas separating each of T-1 through T-12 from each other and Applicants also added an -- or -- in between T-11 and T-12, as requested.
Applicants added -- a hydrogen atom, or a S(O)2R23 -- to R12 of base claim 1 thereby rendering moot the rejection under 35 U.S.C. 112(d) against claim 2 (see paragraphs 16-18 of the Non-Final Office Action of 03/04/2021).
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "and when q is 2 or 3, a plurality of R3x may be identical to or different from each other".  There is insufficient antecedent basis for this limitation in the claim 32 since claim 32 does not contain an earlier definition or illustration of variable “q”.  
The limitation "and when q is 2 or 3, a plurality of R3x may be identical to or different from each other" renders the metes and bounds of claim 32 undefined (hence rendering claim 32 indefinite) since the artisan does not know to what substituents of genus formula (II-2) “q” actually references; there is no earlier definition or illustration of variable “q”.  Could Applicants really intend -- and when [[q]] y is 2 or 3, a plurality of R3x may be identical to or different from each other -- ?  The illustration of genus compound (II-2) of claim 32 does depict a (R3x)y and NOT a (R3x)q.
Applicants are strongly encouraged to replace [[q]] with -- y -- in the above limitation, to render moot this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 32 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by MUEHLEBACH (WO 2017/134066 A1, referenced in IDS of 04/02/2019).
The reference MUEHLEBACH teaches the compound:  
    PNG
    media_image1.png
    262
    367
    media_image1.png
    Greyscale
 (page 66), which is a compound of genus formula (II-2) of instant claim 32, wherein Xc is the halogen chlorine (Cl); b is 2; y is 1; and R3x is phenyl substituted with two fluorine (halogens of Group H).
Although the instant application’s effective filing date is the International Filing Date of July 6, 2017, the cover-sheet of the MUEHLEBACH 35 U.S.C. 102(a)(2) prior art reference reports two foreign priority applications that provide effectively filed dates before the July 6, 2017 (and even before the July 7, 2016*) effective filing date of the instant application.
Said compound, above, is taught/disclosed in foreign priority documents (per MUEHLEBACH cover-sheet):
EP 16154492.9 (see page 50) with effectively filed date of 5 February 2016 (before July 7, 2016); and 
IN 201611037488.2 (see page 51) with effectively filed date of 2 November 2016.
instant claim 32.
*Once perfected; Applicants have yet to provide a certified English language translation of Japanese patent application 2016-134793 needed to perfect foreign priority to July 7, 2016.

Conclusion
Claims 32 is not presently allowable as written.
Claims 1-31 and 33 are presently allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of genus formula (I) of instant claim 1 and instant claim 30.
The reference MURAKAMI (JP 2019094335, previously provided to Applicants), discloses the compound:  
    PNG
    media_image2.png
    133
    212
    media_image2.png
    Greyscale
 (page 213), wherein T is a C1alkyl substituted with three halogens; A1 is N; A2, A3, and A4 are each =CH; Q1 is O; n is 2; Q2 is oxygen (O); R2 is C2alkyl; and q is 0.
However, reference MURAKAMI is not a prior art reference since it was first published June 20, 2019, which is after the effective filing date of July 6, 2017 of the instant application.
Furthermore, there is no known rationale (and no known reference providing said rationale) that would provide motivation to modify the teachings of MURAKAMI to arrive at the instant invention.
There is no known prior art reference that either teaches or anticipates the compound of claim 31.
The reference MURAKAMI (JP 2019094335, previously provided to Applicants), discloses the compound:  
    PNG
    media_image3.png
    100
    176
    media_image3.png
    Greyscale
 (page 199), wherein Xc is halogen; A2, A3, and A4 are each =CH; q is 0; b is 2; and R2 is C2alkyl.
However, reference MURAKAMI is not a prior art reference since it was first published June 20, 2019, which is after the effective filing date of July 6, 2017 of the instant application.
Furthermore, there is no known rationale (and no known reference providing said rationale) that would provide motivation to modify the teachings of MURAKAMI to arrive at the instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625